Name: Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of a tariff quota in the pigmeat sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R1458Commission Regulation (EC) No 1458/2003 of 18 August 2003 opening and providing for the administration of a tariff quota in the pigmeat sector Official Journal L 208 , 19/08/2003 P. 0003 - 0010Commission Regulation (EC) No 1458/2003of 18 August 2003opening and providing for the administration of a tariff quota in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 8(2), Article 11(1) and the second subparagraph of Article 22 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(3), and in particular Article 1 thereof,Whereas:(1) Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota in the pigmeat sector(4) has been substantially amended several times(5). In the interests of clarity and rationality the said Regulation should be codified.(2) In the framework of the Uruguay Round of the multilateral trade negotiations, the Community negotiated various agreements, in particular that on agriculture. The agreement allows, among others, certain products in the pigmeat sector coming from third countries access to the Community market. It is now possible to establish specific rules of application for the pigmeat sector.(3) The agreement calls for the suppression of variable import levies by converting into customs duties all the measures which restrict the import of agricultural products.(4) The administration of the arrangements should be based on import licences. To that end, detailed rules for the submission of applications and the information which must appear in applications and licences, by way of derogation from Article 8 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(6), as last amended by Regulation (EC) No 325/2003(7), should be laid down. Provision should also be made for the licences to be issued after a period for consideration and, where necessary, a single percentage should be applied to determine the quantity awarded in respect of each application. In the interests of traders, provision should be made for the withdrawal of applications after the fixing of the coefficient to be applied.(5) For reasons of clarity, it should be laid down that all imports under a tariff quota must be subject to the presentation of an import licence. The threshold quantity beyond which traders may withdraw their licence application after the application of the single percentage of acceptance should be laid down.(6) In order to facilitate trade between the European Community and third countries, it must be possible to import pigmeat products without an obligation to import from the country of origin, which must nevertheless be mentioned for statistical reasons in section 8 of the import licence.(7) In order to ensure that imports are regular, it is necessary to define products covered by the import regime and to ensure that those quantities referred to in Annex I are spread over the period from 1 July to 30 June.(8) In order to ensure proper administration of the arrangements, the security for import licences under the system should be set at EUR 20 per 100 kg. In view of the arrangements' inherent risk of speculation as regards pigmeat, clear conditions should be laid down as regards access by operators.(9) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community.(10) To ensure proper management of the import regimes, the Commission needs precise information from the Member States on the quantities actually imported. For the sake of clarity it is necessary to use a single model for communicating the quantities between Member States and the Commission.(11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The import tariff quotas provided for in Annex I shall be opened annually for the groups of products referred to therein and for the conditions laying them down.Article 2In accordance with the present Regulation, products of CN codes ex 0203 19 55 and ex 0203 29 55 referred to in groups G2 and G3 of Annex I have the following meanings assigned to them:- "boneless loins", loins and cuts thereof, without tenderloin, with or without subcutaneous fat or rind,- "tenderloin", cuts including the meats of muscles muscumus major psoas and musculus minor psoas, with or without head, trimmed or not trimmed.Article 3The tariff quotas provided for in Annex I shall be divided into quarterly figures of 25 % applicable from 1 July, 1 October, 1 January and 1 April.Article 4The import licences for the tariff quotas provided for in Annex I shall be subject to the following provisions:(a) applicants for import licences must be natural or legal persons who, at the time of application, must prove to the satisfaction of the competent authorities in the Member States that they have been engaged in trade with third countries in pigmeat products for at least the preceding 12 months; however, retail and catering establishments selling their products to final consumers shall be excluded from the regime;(b) licence applications may refer to only one of the group numbers set out in Annex I to this Regulation and may relate to more than one product covered by different CN codes and originating from only one country; in such cases, all the CN codes shall be indicated in section 16 and their descriptions in section 15; for group G2, licence applications must relate to at least 20 tonnes and to a maximum of 10 % of the quantity available for the period as specified in Article 3; for the other groups, licence applications must relate to at least one tonne and to a maximum of 10 % of the quantity available for the period as specified in Article 3;(c) section 8 of licence applications and licences shall show the country of origin;(d) section 20 of licence applications and licences shall show one of the following:- Reglamento (CE) n ° 1458/2003- Forordning (EF) nr. 1458/2003- Verordnung (EG) Nr. 1458/2003- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1458/2003- Regulation (EC) No 1458/2003- RÃ ¨glement (CE) n ° 1458/2003- Regolamento (CE) n. 1458/2003- Verordening (EG) nr. 1458/2003- Regulamento (CE) n.o 1458/2003- Asetus (EY) N:o 1458/2003- FÃ ¶rordning (EG) nr 1458/2003(e) section 24 of licences shall show one of the following:Duty of ... pursuant to:- Reglamento (CE) n ° 1458/2003- Forordning (EF) nr. 1458/2003- Verordnung (EG) Nr. 1458/2003- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1458/2003- Regulation (EC) No 1458/2003- RÃ ¨glement (CE) n ° 1458/2003- Regolamento (CE) n. 1458/2003- Verordening (EG) nr. 1458/2003- Regulamento (CE) n.o 1458/2003- Asetus (EY) N:o 1458/2003- FÃ ¶rordning (EG) nr 1458/2003.Article 51. Licence applications shall be lodged during the first seven days of the month preceding each period as specified in Article 3.2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other applications during the current period for products in the same group fixed in Annex I in the Member State in which his application is submitted or in any other Member State.Where an applicant submits more than one application relating to products in the same group fixed in Annex I, all applications from that person shall be inadmissible; however, each applicant may lodge several applications for import licences for products in the same group fixed in Annex I, if these products originate in different countries.3. The applications, one each for a single country of origin, shall be submitted together to the competent authority of a Member State. They shall be considered, as regards the maximum referred to in Article 4(b) as well as application of the rule set out in subparagraph 2 of paragraph 2, as a single application.4. A security of EUR 20 per 100 kilograms shall be lodged for import licence applications for all products set out in Annex I.5. On the third working day following the end of the application submission period, the Member States shall notify the Commission of applications lodged for each of the products in the groups concerned. Such notifications shall include a list of applicants and a statement of the quantities applied for in each group.All notifications, including "nil" notifications, shall be made by telex or fax on the working day stipulated, using the model shown in Annex II in cases where no applications have been made, and the models shown in Annexes II and III in cases where applications have been made.6. The Commission shall decide as quickly as possible what quantities may be awarded in respect of applications referred to in Article 4.If the quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single percentage of acceptance of the quantities applied for. In the case where the percentage is less than 5 %, the Commission may refuse all applications and the corresponding security shall be released immediately.7. The trader may withdraw his licence application within 10 working days of publication of the single percentage of acceptance in the Official Journal of the European Union where application of that rate results in the fixing of a quantity of less than 20 tonnes for group G2 and less than one tonne for the other groups. Member States shall notify the Commission during the five days following withdrawal of the application and shall immediately release corresponding security.8. The Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following quarter for the same period referred to in Article 1.9. Licences shall be issued as quickly as possible after the Commission has taken its decision.10. Licences may only be used for products which comply with all veterinary rules currently in force in the Community.11. Member States shall notify the Commission before the end of the fourth month following each annual period, from 1 July to 30 June, of the quantities of actual imports of products under this Regulation for that period.All notifications, including notifications that there have been no imports, shall be made using the model shown in Annex IV.Article 61. For the purposes of Article 23(2) of Regulation (EC) No 1291/2000, import licences shall be valid for a period of 150 days from the date of actual issue.However, licences shall not be valid beyond 30 June of the year of issue.2. Import licences issued pursuant to this Regulation shall not be transferable.Article 7The dispositions of Regulation (EC) No 1291/2000 shall apply, without prejudice to the provisions of this Regulation.However, by way of derogation from Article 8(4) of that Regulation, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure "0" shall accordingly be entered in section 19 of the licence.Article 8Regulation (EC) No 1486/95 is repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex VI.Article 9This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 146, 20.6.1996, p. 1.(4) OJ L 145, 29.6.1995, p. 58.(5) See Annex V.(6) OJ L 152, 24.6.2000, p. 1.(7) OJ L 47, 21.2.2003, p. 21.ANNEX I>TABLE>ANNEX II>PIC FILE= "L_2003208EN.000702.TIF">ANNEX III>PIC FILE= "L_2003208EN.000802.TIF">ANNEX IV>PIC FILE= "L_2003208EN.000902.TIF">ANNEX VRepealed Regulation with its successive amendments>TABLE>ANNEX VICorrelation Table>TABLE>